NO. 12-13-00375-CV

                         IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

RICHARD LIVINGSTON AND                          §      APPEAL FROM THE 123RD
DIANNE LIVINGSTON,
APPELLANTS

V.                                              §      JUDICIAL DISTRICT COURT

NOBLE ENERGY, INC.,
APPELLEE                                        §      SHELBY COUNTY, TEXAS

                                 MEMORANDUM OPINION
                                     PER CURIAM
       Appellants, Richard Livingston and Dianne Livingston, and Appellee, Noble Energy,
Inc., have filed an agreed motion informing this court that they have reached an agreement
resolving the matters that are disputed in this appeal. A copy of their settlement agreement is
attached to the agreed motion.
       Rule 42.1 of the Texas Rules of Appellate Procedure authorizes an appellate court to
dispose of an appeal pursuant to an agreement of the parties. TEX. R. APP. P. 42.1(a)(2). The
court may render judgment effectuating the parties’ agreement, set aside the trial court’s
judgment and remand the case to the trial court for rendition of judgment in accordance with the
agreement, or abate the appeal and permit proceedings in the trial court to effectuate the
agreement. Id. Here, the parties have agreed that this court should render judgment effectuating
the parties’ agreement and ask in their motion that we do so. We grant the parties’ motion.
       In accordance with the agreement of the parties, we modify the portion of the trial court’s
September 30, 2013 order awarding Noble Energy, Inc. its attorney’s fees, costs, and expenses to
read as follows:
                  IT IS FURTHER ORDERED that Interpleader, Noble Energy, Inc., receive out of the
         funds deposited into the registry of the Court, the amount of $9,500.00, in full satisfaction of its
         claim for attorney’s fees and costs.


In all other respects, the trial court’s September 30, 2013 order is affirmed. Our mandate will
issue ten days from the date of this opinion and judgment.
Opinion delivered March 5, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)


                                                           2
                                    COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                             JUDGMENT

                                              MARCH 5, 2014


                                           NO. 12-13-00375-CV


                   RICHARD LIVINGSTON AND DIANNE LIVINGSTON,
                                    Appellants
                                       V.
                               NOBLE ENERGY, INC.,
                                    Appellee


                                  Appeal from the 123rd District Court
                          of Shelby County, Texas (Tr.Ct.No. 11CV31,845)

                         THIS CAUSE came on to be heard on the agreed motion of the parties that
they have reached a settlement agreement and the appellate record filed herein; and the same
being inspected, it is the opinion of the Court that the trial court’s judgment below should be
modified and, as modified, affirmed.
                         It is therefore ORDERED, ADJUDGED and DECREED that the portion
of trial court’s September 30, 2013 order awarding Noble Energy, Inc. its attorney’s fees, costs,
and expenses be modified to read as follows:


                IT IS FURTHER ORDERED that Interpleader, Noble Energy, Inc., receive out of the
       funds deposited into the registry of the Court, the amount of $9,500.00, in full satisfaction of its
       claim for attorney’s fees and costs.


and as modified, the trial court’s judgment is affirmed; and that this decision be certified to the
trial court below for observance.
                     By per curiam opinion.
                     Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.